EXHIBIT 23.1 Stan Jeong-Ha Lee CPA 2160 North Central Rd. Suite 209 Fort Lee NJ 07024 P.O. Box 436402 San Diego CA 92143-6402 619-623-7799 Fax 619-564-3408 E-mail: stan2u@gmail.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Pre-effectiveRegistration Statement on Form S-1 Amendment No 2, of our report dated September 5,2012, relating to the audited financial statements ofC3 Event Management, Inc. as of June 30, 2012 and July 31, 2012and for the period beginning July 29, 2011 (its inception) to June 30, 2012and the one-month period ended July 31, 2012 and to the reference to our Firm under the heading "Experts" in the Prospectus. Stan Jeong-Ha Lee, CPA Fort Lee, New Jersey November 9, 2012
